

 
Exhibit 10.6

VALMONT INDUSTRIES, INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
AGREEMENT entered into effective [Date] (“Effective Date”) by and between
Valmont Industries, Inc., a Delaware corporation (“Company”) and, [Name] an
employee of the Company (“Employee”).
 
1. Grant of Award.
 
(a)           The Company hereby grants to the Employee, pursuant to and subject
to the terms of the Valmont 2013 Stock Plan (“Plan”) [ # ] Restricted Stock
units (“Units”) of the Company (such number being subject to adjustment as
provided in Paragraph 8 hereof) on the terms and conditions set forth herein.
 
(b)           Employee acknowledges receipt of a copy of the Plan, and agrees
that this award of Units shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as part of this
Agreement.
 
2. Restricted Stock Units.  Each Unit awarded hereunder shall be the equivalent
of one share of Company Stock, provided; however, the Employee shall have no
voting or similar rights with respect to the Units.  The Employee shall be a
general, unsecured creditor of the Company with respect to the Company’s
obligations under this Agreement.
 
3. Vesting.  The Units shall become nonforfeitable and fully vested on the date
exactly [ # ] years from the Effective Date (“Vesting Date”) if the Employee
remains in the continuous employment of the Company until the Vesting Date.  In
the event of termination of the Employee’s employment (voluntary or
involuntary,) prior to the Vesting Date, the Employee shall forfeit all of the
Units granted under this Agreement and the payment contemplated by Paragraph 5
hereof.
 
4. Dividends. During the Employee’s employment with the Company, the Company
shall accumulate a cash amount equal to dividends in cash or property paid from
time to time on issued and outstanding shares of Company Stock in an amount that
is equivalent to the dividends which the Employee would have received had the
Employee been the owner of the number of shares of Company Stock equal to the
number of Units granted hereunder. The cash accumulated shall accrue interest
until the Vesting Date (unless previously forfeited).  Interest shall be
computed using the Company’s average short term borrowing rate determined for
each calendar year as of December 31, compounded quarterly, as determined by the
Human Resources Committee of the Board of Directors of the Company (the
“Committee”) or its designee.  The cash amount (plus interest) shall be paid to
the Employee on the Vesting Date, or as soon as possible thereafter, but no
later than the March 15th immediately following the calendar year which includes
the vesting date, subject to the Employee’s continuous employment with the
Company until the Vesting Date.  The payment hereunder shall be treated as
additional compensation to the Employee. No such payment shall be paid to the
Employee after the Employee’s termination of employment with the Company, even
though such termination is after the record date, or after settlement of the
Awards as provided in Paragraph 5 if the record date follows the settlement.
 
5. Settlement of Awards.  As soon as practicable following the Vesting Date, but
no later than the March 15th immediately following the calendar year which
includes the Vesting Date, if the Employee has not forfeited the Units
hereunder, the Company shall pay to the Employee, with respect to each Unit one
share of Company Stock.
 
6. Withholding. Withholding of all applicable taxes are the responsibility of
the recipient employee.
 
7. Non-Compete.  The Employee agrees that for a period of twelve months after
employment has been terminated, for any reason other than by the Company without
Cause, the Employee will not solicit for sale or sell products or services which
compete with any of the Company’s products or services to those persons,
companies, firms or corporations who were or are customers of the Company and
with whom the Employee had personal contact during and as a result of employment
with the Company.  The Employee agrees not to solicit or sell to such customers
on behalf of the Employee or on behalf of any other person, firm, company or
corporation.  Moreover, during said twelve month period, the Employee shall
neither induce nor encourage any employee employed by the Company to leave the
Company’s employment.  The Employee also agrees that during said twelve month
period, the Employee will not interfere with the Company’s contractual or
business relationships with its suppliers or vendors.
 
The Employee acknowledges that a violation of the Employee’s covenants above,
may result in irreparable and continuing harm to the Company.  If the Employee
violates any of these covenants, the Company will be entitled to seek from any
court of competent jurisdiction (in addition to other remedies) injunctive
relief, to restrain any further violations by Employee and by any persons acting
for or on Employee’s behalf.  In the event the Company is required to seek
enforcement of any of the provisions of this Agreement, the Company will be
entitled to recover from the Employee reasonable attorney’s fees plus costs and
expenses.
 
The Employee recognizes that the limitations in this Agreement are reasonable
and necessary to protect the legitimate business interests of the Company.  In
the event that any of the foregoing non-competition covenants are held to be
unenforceable by any court of competent jurisdiction, the Employee agrees and
understands that such covenants may be modified to impose limitations on the
Employee’s activities no greater than that allowable under applicable law.
 
For purposes of this Agreement, “Cause” shall include the Employee’s (i)
indictment, conviction, or plea of guilty or nolo contendere to a misdemeanor
involving moral turpitude or a felony, (ii) breach of duties to the Company
which cause material financial loss to the Company, which is not cured within
five days following receipt by Employee of written notice from the Chief
Executive Officer, or (iii) failure of Employee to act at all times in the best
interests of the Company or to carry out the duties of his position in all
material respects as assigned by the Chief Executive Officer, if any such
failure is not cured within five days following receipt by Employee of written
notice from the Chief Executive Officer.
 
8. Adjustment in Capitalization.  If any adjustment in the Company’s
capitalization as described in of the Plan occurs, appropriate adjustments shall
be made to the number of Units under this Agreement.
 
9. Non-Transferability.  The Agreement and the Units granted hereunder shall not
be transferable other than by will or the laws of descent and
distribution.  More particularly (but without limiting the generality of the
foregoing), this Agreement and the Units granted hereunder may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law, and shall not be subject to the
execution, attachment or similar process.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition contrary to the provisions hereof or
the levy of any execution, attachment or similar process upon the Units or this
Agreement shall be null and void and without effect.
 
10. Reimbursement. In the event that (i) the Company is required to restate and
submit to the Securities and Exchange Commission a restatement of its audited
financial statements for a fiscal year after fiscal 2006 due to material
noncompliance with any financial reporting requirement and (ii) Employee engaged
in fraud or intentional misconduct that caused or contributed to the need for
the restatement, as determined by the Board of Directors, the Company, in an
appropriate case as determined by the Board of Directors, shall be entitled to
cancel Units, in whole or part, and to the return of Company Stock issued to
Employee in settlement of Units in whole or part, and return of all dividends
paid thereon.  The rights of reimbursement of the Company shall be in addition
to any other right of reimbursement provided by law.
 
11. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
 
IN WITNESS WHEREOF, the Company and the Employee have signed this Agreement
effective as of the day and year first above written.
 

   VALMONT INDUSTRIES, INC.    
______________________________
By:__________________________________
Employee
 




